 

    
 

Case 1:19-cr-00932-JFK Document 25 Filed 08/24 £Q—— en
_ | | TUSDC SDNY | E
DOCUMENT
LBLECTRONICALLY FILED |,
DOC #:

  
  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

een eee e ence eeeueeeeeeee x | | DATE FILED: eae
U.S.A : 7
: #19 CR 932 (JEK)
-V-
Antonio Clemente and _
Shawn Givens :
x

 

At the request of counsel for Mr. Givens and.on the consent of all parties, the
conference has been adjourned from September 9, 2020 to October 8, 2020 at 11:00 a.m.
in Courtroom 20-C. The time between September 9 and October 8, 2020 is excluded.

SO ORDERED.

Dated: New York, New York

(3-24-20

 

Vay Pp Laser

JOHN F. KEENAN ae
United States District Judge

 

 
